Citation Nr: 0921558	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-05 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss prior to 
November 24, 2008.  

2.  Entitlement to rating in excess of 10 percent for 
service-connected bilateral hearing loss from November 24, 
2008.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 
and from August 1986 to January 2005.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision in which 
the RO, in pertinent part, assigned a noncompensable initial 
rating for service-connected bilateral hearing loss.  The 
Veteran has perfected an appeal with respect to this issue.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
During the pendency of the appeal, in a January 2009 rating 
decision, issued in February 2009, the RO assigned a 10 
percent rating for the Veteran's bilateral hearing loss, 
effective November 24, 2008.  As the 10 percent rating does 
not represent the highest possible benefit, the issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As a final preliminary matter, the Board notes that the 
Veteran, on his VA Form 9, left blank the portion of the form 
which would indicate whether or not he desired a Board 
hearing either in Washington, D.C. or at the RO.  The RO 
contacted the Veteran by phone on March 4, 2009 to seek 
clarification of whether or not the Veteran desired a 
hearing.  The RO documented this phone call on a VA Form 119 
which shows that the Veteran requested a Board hearing in 
Washington D.C.  Later, in a letter dated March 26, 2009, 
attached to the Veteran's VA Form 646, the Veteran's 
representative indicated that the Veteran did not wish to 
have a Board hearing.  In that letter, the representative 
referred to communication that took place between the RO and 
the Veteran on March 4, 2008.  Given the date of the letter 
from the Veteran's representative and the date of the 
documented communication from the RO, the Board infers that 
the Representative is referring to the March 4, 2009 
conversation between the RO and the Veteran and therefore 
finds that based on the March 26, 2009 letter from the 
Veteran's representative that the request for a hearing in 
Washington, D.C. has been withdrawn.  


FINDINGS OF FACT

1.  The results of VA audiological examinations show that the 
Veteran had no worse than Level I hearing impairment in his 
right ear and Level I hearing impairment in his left ear 
prior to November 24, 2008

2.  The results of a VA audiological examination show that 
the Veteran has had no worse than Level II hearing impairment 
in his right ear and Level V hearing impairment in his left 
ear since November 24, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss prior to November 
24, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 
4.86, Diagnostic Code 6100 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected bilateral hearing loss since 
November 24, 2008 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-
4.7, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant. Id.

The RO's February 2005 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.

This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. 
App. at 491.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein on appeal. Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, post-service 
treatment records, and the reports of VA examinations 
conducted in August 2005, May 2007, and November 2008.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran and his 
representative.  

In summary, the duties imposed by VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with claim decided herein.

II. Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2008).  Specific 
diagnostic codes will be discussed where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different "staged" 
ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (noncompensable) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) now provide that, when the puretone threshold is 30 
decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.
III.  Analysis

A.  Prior to November 24, 2008

After a review of the medical evidence, the Board finds that 
the Veteran's bilateral hearing loss does not warrant a 
compensable initial rating prior to November 24, 2008.  The 
pertinent medical evidence of record consists of VA 
audiological examinations conducted in August 2005 and May 
2007.  

At the Veteran's August 2005 VA audiological examination, 
puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
15
60
95
48
LEFT
20
20
65
95
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  

The results of the 2005 audiological examination show the 
Veteran's right ear had an average puretone threshold of 48 
and 94 percent speech recognition; his left ear had an 
average puretone threshold of 50 and 96 percent speech 
recognition.  This, in turn, correlates to Level I hearing 
loss in the right ear and Level I in the left ear under Table 
VI, warranting a 0 percent rating under Table VII.  

At the Veteran's May 2007 VA audiological examination, 
puretone threshold levels measured the following:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
15
60
95
48
LEFT
20
20
65
95
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  

The results of the 2007 audiological examination show the 
Veteran's right ear had an average puretone threshold of 48 
and 94 percent speech recognition; his left ear had an 
average puretone threshold of 50 and 96 percent speech 
recognition.  This, in turn, correlates to Level I hearing 
loss in the right ear and Level I in the left ear under Table 
VI, warranting a 0 percent rating under Table VII.  

Applying the findings of the August 2005 and May 2007 VA 
audiological examinations to the rating criteria for hearing 
impairment, the Board concludes there is no basis for a 
compensable initial rating prior to November 24, 2008.  

B.  Since November 24, 2008

After a review of the medical evidence, the Board finds that 
the Veteran's bilateral hearing loss does not warrant a 
rating in excess of 10 percent since November 24, 2008.  The 
pertinent medical evidence of record consists of a VA 
audiological examination conducted in November 2008.  

At the Veteran's November 2008 VA audiological examination, 
puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
10
70
85
45
LEFT
25
30
70
85
53

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 68 percent in the left ear.  

The results of the 2008 audiological examination show the 
Veteran's right ear had an average puretone threshold of 45 
and 88 percent speech recognition; his left ear had an 
average puretone threshold of 53 and 68 percent speech 
recognition.  This, in turn, correlates to Level II hearing 
loss in the right ear and Level V in the left ear under Table 
VI, warranting a 10 percent rating under Table VII.  

The Board is aware that the Veteran may feel that his 
bilateral hearing loss is more disabling than his disability 
rating reflects.  The Veteran's lay assertions of decreased 
hearing, however, are insufficient to establish entitlement 
to a higher evaluation for bilateral hearing loss because in 
determining the above rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the numerical 
data generated from the Veteran's audiological examinations.  
See Lendenmann, 3 Vet. App. at 349.  In this regard, the 
Board exercises no discretion, and simply must apply the test 
score numbers to the relevant Tables.  See 38 C.F.R. § 
4.85(b)-(e); Lendenmann, 3 Vet. App. at 349.  As noted above, 
the Board lacks the authority to operate outside the bounds 
of applicable regulatory provisions, including the guidelines 
for the assignment of disability ratings set forth in 38 
C.F.R. §§ 3.105(e) and 4.85.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101(a) (2008).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  While the March 2005, May 2007, and 
November 2008 VA examiners did not specifically address the 
functional affects caused by the Veteran's bilateral hearing 
loss disability, the Board finds that no prejudice results to 
the Veteran and, as such, the Board may proceed with a 
decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular is warranted.  Specifically, 
the Court noted that, "unlike the rating schedule for 
hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether an extraschedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.  

While the VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, to specifically include 
statements made by the Veteran, adequately address the issue.  
Therefore, while the August 2005, May 2007, and November 2008 
examinations are defective under Martinak, the Board finds 
that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-scheduler rating is warranted.  § 3.321(b).  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's bilateral hearing loss 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 10 
percent on an extraschedular basis.  See § 3.321(b) (1).  
There is no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)















In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

An initial compensable disability rating for service-
connected bilateral hearing loss prior to November 24, 2008, 
is denied.    

A rating in excess of 10 percent for service-connected 
bilateral hearing loss from November 24, 2008, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


